                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                                SAN JOSE

                                   7

                                   8     ADTRADER, INC., et al.,                             Case No.17-cv-07082-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                 v.                                          PRIVILEGED INFORMATION
                                  10
                                                                                             WITHHELD BY GOOGLE
                                  11     GOOGLE LLC,
                                                                                             Re: Dkt. No. 162
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This dispute arises in the context of plaintiff AdTrader, Inc.’s (“AdTrader”) anticipated

                                  14   motion for attorneys’ fees, and Google LLC’s (“Google”) anticipated response to that motion.

                                  15          Google recently advised the Court that it intends to issue certain DBM advertisers

                                  16   (including members of the putative class) credits or cash refunds for previously uncredited invalid

                                  17   advertising activity detected between 2012 and late 2017. See, e.g., Dkt. No. 152. AdTrader

                                  18   intends to file a motion for attorneys’ fees in connection with those credits or refunds in which it

                                  19   will argue that this lawsuit was a catalyst for Google’s decision to issue those credits or refunds.

                                  20   Citing remarks of Google’s counsel before Judge Freeman, AdTrader says it expects Google to

                                  21   argue that the lawsuit was not a catalyst for the decision to issue credits/refunds to the DBM

                                  22   advertiers. See Dkt. No. 162 at 2 (citing Dkt. No. 155 at 21:11-17).

                                  23          AdTrader says that Google has produced some documents that reportedly show its

                                  24   employees’ efforts to calculate unrefunded invalid advertising traffic charged to its DBM

                                  25   advertisers, as well as discussions regarding possible credits or refunds to those advertisers. Id. at

                                  26   2. According to AdTrader, many of the documents were partially redacted and others were

                                  27   withheld entirely based on the attorney-client privilege. Based on the context of the unredacted

                                  28   portions of the documents, AdTrader suspects that Google’s privilege redactions conceal evidence
                                   1   that this lawsuit was, in fact, a catalyst for the decision to issue DBM advertiser credits or refunds.

                                   2   Id.

                                   3          AdTrader seeks an order compelling Google to produce the redacted or withheld

                                   4   information, or alternatively, precluding Google from using partially redacted documents or other

                                   5   purportedly incomplete information to oppose AdTrader’s fees motion. Google principally argues

                                   6   that AdTrader’s request for relief is premature, as AdTrader has not even filed its motion for

                                   7   attorneys’ fees and Google has not formulated its response. Id. at 4-5. Google also argues that

                                   8   because California state law supplies the rule of decision in this action,1 California’s law regarding

                                   9   application of the attorney-client privilege bars AdTrader’s first alternative request for relief—i.e.,

                                  10   compelled disclosure of privileged information. Id. at 5-6 (discussing California law re “at issue”

                                  11   doctrine and implied waiver). With respect to AdTrader’s second alternative request for relief—

                                  12   i.e., precluding Google’s use of certain evidence to oppose AdTrader’s fees motion—Google
Northern District of California
 United States District Court




                                  13   points out that, so far, there is nothing to preclude because AdTrader has not yet filed a motion for

                                  14   attorneys’ fees, and Google has not responded to that as-yet-unfiled motion. Id. at 6-7.

                                  15          While this dispute, as framed by the parties, raises several interesting and substantial

                                  16   questions about the intersection of California law and federal law regarding the attorney-client

                                  17   privilege, implied waiver, the rule of completeness, and fairness, the Court is not persuaded that

                                  18   the dispute is ripe for decision at this time. AdTrader has not filed its motion for attorneys fees,

                                  19   and Google has not responded to the motion with any evidence or argument, let alone evidence or

                                  20   argument that implicates the concerns AdTrader flags in its motion. For this reason, it is not yet

                                  21   clear which documents, if any, give rise to the concerns AdTrader has described. Moreover, as

                                  22   discussed at the hearing, the attorney-client privilege protects only privileged communications; it

                                  23   does not protect facts. AdTrader acknowledges that it has served discovery on Google seeking

                                  24   information about facts bearing on its fees motion. That discovery may obviate the need for the

                                  25   Court to consider whether particular redactions of privileged communications from documents in

                                  26   Google’s production conceal facts that are relevant and material to AdTrader’s position, as

                                  27
                                       1
                                  28    The sole basis for federal jurisdiction in this case is the Class Action Fairness Act, 28 U.S.C.
                                       § 1332(d).
                                                                                          2
                                   1   AdTrader may learn those facts through other discovery means.

                                   2          Accordingly, AdTrader’s motion to compel production of material withheld as privileged,

                                   3   or to preclude Google’s use of certain evidence, is denied without prejudice.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 21, 2019

                                   6

                                   7
                                                                                                   VIRGINIA K. DEMARCHI
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
